DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The instant application no. 16/786,331 has filed on 10 February, 2020. Claims 1-20 are now pending in this application. There are 3 independent claims and 17 dependent claims, all of which are presented for examination by the examiner.

                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2020 has been considered by the examiner.

                                                        Drawings
The applicant’s drawings submitted on 02/10/2020 is acceptable for examination purposes.

Claim Objections
Claims 9-10 and 16-17 are objected to because of the following informalities:  
Claims 9 and 10 recite the same limitation “The computer implemented method of claim 8, wherein the current error threshold level is selected to achieve a target speed or target efficiency.” and claims 16-17 recite the same limitation “The apparatus of claim 15, wherein the current error threshold level is selected to achieve a target speed or target efficiency.” Therefore, claim 10 would be a duplicate of claim 9, claim 17 would be a duplicate of claim 16. Applicant should consider amending the duplicate claims 10 and claim 17. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claim 1 recites limitations of “receiving schema data; parsing the schema data to form parsed schema data; receiving a first set of context information for converting the parsed schema data to an output schema; processing the parsed schema data and the first set of context information to build a schema model, wherein the schema model represents a conjunction of the schema data with the first set of context information; traversing nodes of the schema model to access the parsed schema data and the first set of context information, responsive to a current error threshold level of a plurality of error threshold levels; and generating the output schema from the parsed schema data, the first set of context information, and a second set of context information, according to the current error threshold level”, and claim 8 recite limitations of “receiving schema data; parsing the schema data to form parsed schema data; receiving a first set of context information for converting the parsed schema data to an output schema; processing the parsed schema data and the first set of context information to build a schema model, wherein the schema model represents a conjunction of the schema data with the first set of context information; traversing nodes of the schema model to access the parsed schema data and the first set of context information, responsive to a current error threshold level of a plurality of error threshold levels; and generating the output schema from the parsed schema data, the first set of context information, and a second set of context information, according to the current error threshold level”, and claim 15 recite limitations of “receiving schema data; parsing the schema data to form parsed schema data; receiving a first set of context information for converting the parsed schema data to an output schema; processing the parsed schema data and the first set of context information to build a schema model, wherein the schema model represents a conjunction of the schema data with the first set of context information; traversing nodes of the schema model to access the parsed schema data and the first set of context information, responsive to a current error threshold level of a plurality of error threshold levels; and generating the output schema from the parsed schema data, the first set of context information, and a second set of context information, according to the current error threshold level”.

At Step 1: Claim 1 is directed to “non-transitory computer readable medium”, claim 8 is directed to “a computer implemented method” and claim 15 is directed to a “an apparatus.” The invention involves for converting schemas in computing environment. Furthermore, continues to ensure how to schema data is parsed to form parsed schema data, and converting the parsed schema data to an output schema according to the current error threshold level.
At Step 2A, prong 1, the limitation of claims 1, 8 and 15 recite “parsing the schema…” “processing the parsed schema…” and “traversing nodes of the schema model…responsive to error threshold...” are directed to judicial exception of mental processes. One can mentally parse a schema and then use it to build a schema model. Further one can mentally traverse node based on an error threshold is nothing more than a mental process. This process can be a mental process. Accordingly, the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions, see 2106.04(a) (2). If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Therefore, claims 1, 8 and 15 recite an abstract idea.

At Step 2A, prong 2, the judicial exception is not integrated into a practical application. In particular, claims 1 and 15 recite the additional limitation “non-transitory computer readable medium” and “processor” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional limitations of “receiving schema data”, “receiving a first set of context information…”, “access the parsed scheme data and the first set of context information”, and “generating the output schema…“ are insignificant extra solution activities under step 2A prong II because they are merely gathering data and outputting it.  The steps “receiving” “accessing” and “generating” are insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. An example of pre-solution activity is a step of determining and returning results for similarity analysis of parsing a schema it to build a schema model and traverse nodes based on an error threshold for the use in a claimed process are considered to be insignificant extra-solution activity. An example of pre-solution activity is a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. These limitations are no more than adding insignificantly extra-solution activity to the judicial exception. The claims 1, 8 and 15 are directed to an abstract idea. 

At Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform both the “receiving” “accessing” and “generating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
The additional limitation “non-transitory computer readable medium” and “processor” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The additional limitations of “receiving schema data”, “receiving a first set of context information…”, “access the parsed scheme data and the first set of context information”, and “generating the output schema…” are insignificant extra solution activities under step 2A prong II because they are merely gathering data and outputting it.  Under step 2B these insignificant extra solution activities are well understood routine and conventional activities (for Berkhiemer See MPEP 2106.05(d)(II)). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
Thus, there are no additional elements that amount to significantly more than the above-judicial exception. Looking at the limitations as an order combinations and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. The claim is not patent eligible.

Claims 2, 9 and 16 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “the current error threshold level is selected to achieve a target speed or target efficiency”.
This judicial exception is not integrated into a practical application. In particular, the claim only recites selecting current error threshold level. The claim 2 contains “non-transitory computer readable medium”, claim 9 contains “computer implemented method” and claim 16 contains “apparatus” are recited at a high-level of generality (evaluating error threshold level) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim 3 recites the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claim recites limitations of “traversing the nodes includes skipping particular nodes determined to be of unknown types”, which further elaborates the abstract idea of "determining" which is similar to a person of providing judgment based on the identifying information and therefore, does not amount to significantly more.
This judicial exception is not integrated into a practical application. In particular, the claim only recites determining identified information by traversing nodes. The claim 3 contains “non-transitory computer readable medium” is recited at a high-level of generality (comparing results) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 4, 11 and 18 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “traversing the nodes includes ignoring at least one of data, attributes, or variables determined as unnecessary to generate the output schema within the current error threshold level”.
This judicial exception is not integrated into a practical application. In particular, the claim only recites parsing a schema it to build a schema model and traverse nodes based on an error threshold. The claim 4 contains “non-transitory computer readable medium”, claim 11 contains “computer implemented method” and claim 18 contains “apparatus” are recited at a high-level of generality (generating schema) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 5, 12 and 19 recite the same abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “traversing the nodes responsive to a current error threshold level of a plurality of error threshold levels includes adjusting the first set of context information to modify tolerance to one or more particular objects”, which is abstract idea of analyzing result in which a generic computer can perform of analyzing and comparing results, and therefore, does not amount to significantly more than the abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites traversing nodes based on an error threshold level. The claim 5 contains “non-transitory computer readable medium”, claim 12 contains “computer implemented method” and claim 19 contains “apparatus” are recited at a high-level of generality (generating schema) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 6 and 13 recite the abstract idea of “Mental Process” specifically performing a mental process in a computer environment. The claims recite limitations of “the one or more particular objects include target names and adjusting the first set of context information includes modifying the tolerance to at least one of text case variations, character string lengths, character types, or symbols”.
This judicial exception is not integrated into a practical application. In particular, the claim only recites adjusting the context information by modifying the tolerance error level. The claim 6 contains “non-transitory computer readable medium”, claim 13 contains “computer implemented method” are recited at a high-level of generality (analyzing information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claims 7, 14 and 20 recite the limitations of “receiving the first set of context information further comprises receiving conversion context employed to resolve at least one error”. The additional limitations of “receiving the first set of context information” is insignificant extra solution activities under step 2A prong II because they are merely gathering data and outputting it. Therefore, the steps “receiving” is insignificant extra-solution activity, where the extra-solution activity includes both pre-solution and post-solution activity. 
The additional elements “non-transitory computer readable medium” and “processor” are recited at a high-level of generality performing generic computer functions such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
The additional limitations of “receiving the first set of context information…”, is insignificant extra solution activities under step 2A prong II because they are merely gathering data and outputting it.  Under step 2B these insignificant extra solution activities are well understood routine and conventional activities (for Berkhiemer See MPEP 2106.05(d)(II)). Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.
This judicial exception is not integrated into a practical application. In particular, the claim only recites receiving context information to resolve error. The claim 7 contains “non-transitory computer readable medium”, claim 14 contains “computer implemented method” and claim 20 contains “apparatus” are recited at a high-level of generality (receiving input) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 4, 7, 8, 11, 14, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kapil Gupta et al. (Patent Pub. Application No.: US 2014/0122996 A1, hereinafter ‘Gupta’) in view of Alex Gorelik et al. (Patent Pub. Application No.: US 2015/0356123 A1, hereinafter ‘Gorelik’).

With respect to claim 1, Gupta teaches a non-transitory computer readable medium including one or more instructions executable by one or more processors for: 
receiving schema data (see Para [0031], importing ‘a message format definition include elements (i.e. schema data)’ associated with the back-end service); 
parsing the schema data to form parsed schema data (see Para [0031], a Java program is written to parse using, e.g., the Xerces parser in case the message format is either WSDL or XSD, or the JSON parser in case the message format is JSON (parsed schema data)); 
receiving a first set of context information for converting the parsed schema data to an output schema (see Para [0024], the present invention facilitates submission of ‘data (i.e. a first set of context information) from the screen to the back-end service and rendering of data received from the back-end service onto the screen, and wherein Para [0040] teaches the JSON file includes the hierarchy definition of various nodes and these details will be used to retrieve data from the screen and render data received from the back-end service, and Para [0029] further teaches the back-end RESTful web service built by the development will allow automatic conversion from ‘JSON (i.e. parsed schema data)’ to ‘XML(i.e. output schema)’);
processing the parsed schema data and the first set of context information to build a schema model, wherein the schema model represents a conjunction of the schema data with the first set of context information (see Para [0024], the present invention facilitates submission of ‘data (i.e. a first set of context information) from the screen to the back-end service and rendering of data received from the back-end service onto the screen, and wherein Para [0040] teaches the JSON file includes the hierarchy definition of various nodes and these details will be used to retrieve data from the screen and render data received from the back-end service, and Para [0056]-[0057], Para [0031], a Java program is written to parse using, e.g., the Xerces parser in case the message format is either WSDL or XSD, or the JSON parser in case the message format is JSON (parsed schema data), and these parsers extract nodes, elements, annotations, enumerations, data restrictions available in the message format  definition ‘to create a business model (i.e. to build a schema model)’, and once the details are extracted or the message format is imported);
However, Gupta does not explicitly teaches “traversing nodes of the schema model to access the parsed schema data and the first set of context information  responsive to a current error threshold level of a plurality of error threshold levels; and generating the output schema from the parsed schema data, the first set of context information, and a second set of context information, according to the current error threshold level”.

However, Gorelik teaches “traversing nodes of the schema model to access the parsed schema data and the first set of context information, responsive to a current error threshold level of a plurality of error threshold levels (see [0104]-[0106], additional checks can be performed to determine how well the parser schema matches the file (i.e. traversing nodes of the schema model) such as comparing the size of parsed values (i.e., all the values that were returned as non-empty) to the size of the file. If only a small portion of the file was parsed successfully (e.g., <10, 20 or 30%), the file can be considered as not parsed, and the determination of whether a candidate parser parsed a file successfully can depend on whether the parser generated ‘schema element values (i.e. set of context information)’ that conform to a correct schema for the file parsed. The correct schema can have been identified by the parser itself, or can have been received from another source, such as from a human or from a repository candidate parser can perform error correction For example, if the parser expects a numerical value.. a candidate parser is determined to have parsed a file successfully only if the number of parsing error corrections generated by that parser does not exceed specified threshold (e.g., 5 corrections per 100 lines, 8 corrections per 1000 tokens, etc... user-specified regular expression is associated with the parser (i.e. a current error threshold level of a plurality of error threshold levels). The score for that parser is updated or determined based on, at least in part, whether a string matching the regular expression occurs in the file being parsed (i.e. checks are performed to determine if the file was parsed successfully or no interpreted as ‘ traversing nodes of the schema model to access the parsed schema data’)); and 
generating the output schema from the parsed schema data, the first set of context information, and a second set of context information, according to the current error threshold level (see Para [0023] and [0104]-[0105], the particular parser ‘generates a correct schema (i.e. generating the output schema)’ for the particular file and the particular parser generates schema element values (i.e. sets of context information) that conform to a correct schema for the particular file a particular parser is determined to have successfully ‘parsed a particular file (i.e. parsed schema data)’ if ‘a number of parsing error corrections generated by the particular parser does not exceed a second threshold (i.e. error threshold level))”.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for generating schema element to convert type of data schema. Gupta and Gorelik are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it enables systematic organization of data on a data platform so that the users can reliably and efficiently access the data needed for their analysis without requiring knowledge of the data organization taught by Gorelik (see Para [0007]).


Claims 8 and 15 are substantially similar to claim 1, and therefore likewise rejected.

Regarding claim 4, the claim is rejected by the same rationale as stated in claim 1 rejection. Gorelik further teaches traversing the nodes includes ignoring at least one of data, attributes, or variables determined as unnecessary to generate the output schema within the current error threshold level (see Para [0104], if the parser does not return errors and serde returns ‘non-empty values for at least some columns (i.e. on the other hand ‘at least some columns have some empty values’ which is interpreting as ‘ignoring some unnecessary data, attributes, or variables)’, the parser is considered to have parsed the data successfully. If several different parsers can parse the same file, the parser that returns the most non-null values can be chosen. Additional checks can be performed to determine how well the parser schema matches the file such as comparing the size of parsed values (i.e., all the values that were returned as non-empty) to the size of the file. If only a small portion of the file was parsed successfully (e.g., <10, 20 or 30%), the file can be considered as not parsed).
the particular parser ‘generates a correct schema (i.e. generating the output schema)’ for the particular file and the particular parser generates schema element values (i.e. element could be an attribute)  that conform to a correct schema for the particular file a particular parser is determined to have successfully ‘parsed a particular file (i.e. parsed schema data)’ if ‘a number of parsing error corrections generated by the particular parser does not exceed a second threshold (i.e. error threshold level)).).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for generating schema element to convert type of data schema. Gupta and Gorelik are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it enables systematic organization of data on a data platform so that the users can reliably and efficiently access the data needed for their analysis without requiring knowledge of the data organization taught by Gorelik (see Para [0007]).
Claims 11 and 18 are substantially similar to claim 4, and therefore likewise rejected.

Regarding claim 7, the claim is rejected by the same rationale as stated in claim 1 rejection. Gorelik further teaches receiving the first set of context information further comprises receiving conversion context employed to resolve at least one error (see Para [0097], the system checks if the extracted file format matches any custom parsing formats already associated with the data platform (e.g., custom formats in HCatalog on the cluster) or are defined in a metadata repository. If a match is found, a custom parser corresponding to the matching format can be applied. If that parser causes parsing errors, however, the user can be prompted to manually define the file format). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for generating schema element to convert type of data schema. Gupta and Gorelik are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it enables systematic organization of data on a data platform so that the users can reliably and efficiently access the data needed for their analysis without requiring knowledge of the data organization taught by Gorelik (see Para [0007]).

Claims 14 and 20 are substantially similar to claim 7, and therefore likewise rejected.

7.	Claims 2-3, 9-10 and 16-17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Gorelik, and further in view of Dmitriy S. Andreyev (Patent Pub. no: US 2007/0067348 A1, hereinafter “Andreyev”).

Regarding claim 2 is rejected by the same rationale as stated in claim 1 rejection as above. Gupta and Gorelik do not explicitly teach “the current error threshold level is selected to achieve a target speed or target efficiency”.  
However, Andreyev teaches the current error threshold level is selected to achieve a target speed or target efficiency (see Para [0052], if the Error Threshold is 5 characters and the segment length is 30 characters, the Search Engine 120 may only compare 30-5=25 characters for any two segments. This choice may speed up the repeated segment discovery process).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for facilitating accelerated input data conversion with the teaching of Andreyev’s method for managing electronic file document application to convert type of data schema. Gupta, Gorelik and Andreyev are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it updates and identifies the repeated data segments automatically taught by Andreyev (see Para [0006]).

Claims 9-10 and 16-17 are substantially similar to claim 2, and therefore likewise rejected.

Regarding claim 3, the claim is rejected by the same rationale as stated in claim 2 rejection. Andreyev further teaches traversing the nodes includes skipping particular nodes determined to be of unknown types (see Para [0054], if the "Ignore Objects" option is selected, the search engine may simply skip the inserted objects within the body of the text ‘as if they do not even exist there, and Para [0056] teaches if the "Ignore Objects" option is not selected (i.e. perform selection corresponding ‘traversing the nodes’), the system may use the external application to find out whether the objects are identical or not (i.e. identical objects as ‘known types’ and unidentical objects as ‘unknown types’’)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for facilitating accelerated input data conversion with the teaching of Andreyev’s method for managing electronic file document application to convert type of data schema. Gupta, Gorelik and Andreyev are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it updates and identifies the repeated data segments automatically taught by Andreyev (see Para [0006]).


8.	Claims 5-6, 12-13 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gupta in view of Gorelik, and further in view of Herve G. P. Andre et al. (Patent Pub. no: US 10324780 B2, hereinafter “Andre”).

Regarding claim 5 is rejected by the same rationale as stated in claim 1 rejection as above. Gupta and Gorelik do not explicitly teach “traversing the nodes responsive to a current error threshold level of a plurality of error threshold levels includes adjusting the first set of context information to modify tolerance to one or more particular objects”.  
However, Andre teaches “traversing the nodes responsive to a current error threshold level of a plurality of error threshold levels (see col. 7 lines 49-57, the method 500 checks a data system status and determines if an error threshold level needs to be changed for the error that occurring (and/or the detected error) (step 508). If yes, the method 500 sets an error event flag is set that indicates which error threshold level to use (step 510). If no, the method 500 uses one of a multiplicity of default thresholds (e.g., which may be predefined and/or calculated based on historical data) (step 512), and col. 9 lines 20-22, further defines the error threshold with at least high threshold values, medium threshold values, and low threshold values (i.e. plurality of error threshold levels)) includes adjusting the first set of context information to modify tolerance to one or more particular objects (see col. 2 lines 54-59 and col. 3 lines 10-13, if one error is detected, it is monitored or logged and may be used to update a threshold count. A second error is processed on a next iteration or pass after a first error. If a certain number of errors are detected within a given amount of time (e.g. 10 errors in one minute), a threshold may be reached, and the error recovery code would want to be more tolerant of the given error. Therefore, a need exists for error thresholds to be dynamically adjusted based on system status)”.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for facilitating accelerated input data conversion with the teaching of Andre’s method for facilitating an efficient data system error recovery to convert type of data schema. Gupta, Gorelik and Andre are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it improves an efficiency of the data system for achieving a higher availability of enterprise level systems, while applying to many kinds of systems taught by Andre (see col. 1 lines 24-29).

Claims 12 and 19 are substantially similar to claim 5, and therefore likewise rejected.

Regarding claim 6, Gupta, Gorelik and Andre combined teach the one or more particular objects include target names  (see Gorelik: Para [0110], the data is usually contained in files that have formats and names, and Para [0106] teaches these files typically fill in any remaining spaces in a field with space characters, so at the end of a field such as name, space characters are frequently found because names can be of different lengths and many are shorter than the longest possible name) and adjusting the first set of context information includes modifying the tolerance to at least one of text case variations, character string lengths, character types, or symbols (see Andre : col. 3 lines 10-13, the error recovery code would want to be more tolerant of the given error. Therefore, a need exists for error thresholds to be dynamically adjusted based on system status, and col. 7 lines 50-54, the method 500 checks a data system status and determines if an error threshold level needs to be changed for the error that occurring (and/or the detected error) (step 508). If yes, the method 500 sets an error event flag is set that indicates which error threshold level to use (step 510))”.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teachings of Gupta’s method for providing a development environment to automatically upgrade a screen to include the teachings of Gorelik’s method for facilitating accelerated input data conversion with the teaching of Andre’s method for facilitating an efficient data system error recovery to convert type of data schema. Gupta, Gorelik and Andre are in the same field of invention because all of them teach schema data conversion. One would have been motivated to make this modification because it improves an efficiency of the data system for achieving a higher availability of enterprise level systems, while applying to many kinds of systems taught by Andre (see col. 1 lines 24-29).

Claim 13 is substantially similar to claim 6, and therefore likewise rejected.


                                                 Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDALIB FT LODHI whose telephone number is (571)270-1759. The examiner can normally be reached Monday-Friday, 10:30 am-6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDALIB F LODHI/Examiner, Art Unit 2169                                                                                                                                                                                                        

/USMAAN SAEED/Supervisory Patent Examiner, Art Unit 2169